         Case 1:19-cv-09615-MKV Document 23 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
 TODD L. MURRAY,                                               DOC #:
                                                               DATE FILED: 6/9/2021
                            Plaintiff,
                                                                 1:19-cv-09615-MKV
                     -against-

 MILTON E CASH, and NIGHTHALL                                 ORDER OF DISMISSAL
 TRANSPORT INC.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Defendants informing the Court that the parties

have reached a settlement [ECF #22]. Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring the

action to this Court’s calendar if the application to restore the action is made by July 9, 2021. If

no such application is made by that date, today’s dismissal of the action is with prejudice. See

Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). All other dates and

deadlines are adjourned sine die.

SO ORDERED.
                                                      _________________________________
Date: June 9, 2021                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
